--------------------------------------------------------------------------------


[lakevic.gif]

April 26, 2011

Ming Zhu
C103-8620 Jones Road,
Richmond, B.C. V6Y 1L8

Dear Ming:

Re: Employment Agreement

This letter sets out the terms and conditions upon which Lake Victoria Mining
Company, Inc. (the “Company”) is prepared to employ you. Please review the terms
carefully; should you have any questions, David Kalenuik or Heidi Kalenuik,
would be happy to discuss them with you. By signing this letter agreement, you
are confirming your agreement to the following terms and conditions.

1.

Work Hours and Duties


  (a)

You will carry out the duties and responsibilities of the position of Chief
Financial Officer, as set out in the job description attached as Schedule A.

        (b)

You will report directly to the President and subsequently the Board of
Directors of the Company.

        (c)

Your start date will be April 1, 2011. Your working hours will be fairly
flexible, due to your responsibilities that involve interacting with the
Company’s Africa office, but, the Company will expect your availability during
regular business hours, Monday to Friday, excluding statutory holidays on which
the Company’s offices are closed and your approved vacation days.

        (d)

The operational requirements of the Company may require amendment to your job
description from time to time. Where practicable, you will be consulted prior to
any such change being made.

Page 1

--------------------------------------------------------------------------------


2.

Salary and Benefits


  (a)

You are entitled to a one-time bonus in the amount of $1,000, subject to all
required tax withholdings, statutory and other deductions, payable upon signing
this Agreement.

        (b)

Your salary will be $90,000 Canadian dollars per year (“Salary”).

        (c)

Your Salary will be paid in accordance with the Company’s standard salary
payment schedule and is subject to source deductions and other deductions
required to be deducted and remitted under applicable provincial or federal
laws, for income tax, Canada Pension Plan contributions and Employment
Insurance.

        (d)

A performance and Salary review will take place annually. Your Salary is also
subject to review in the event of a material alteration of your work duties or
transfer to a different position or alternative work location.

        (e)

In addition to your Salary, you will be required to participate in the benefits
specified in the Company’s standard employee benefits plan, including Medical
Services Plan, extended health insurance and dental insurance, long term
disability insurance, group life insurance and retirement plan (“Employee
Benefits”). Your portion of such benefits will be deducted from your Salary.
Employee Benefits are provided in accordance with the formal plan documents or
policies and any issues with respect to entitlement or payment of benefits under
any of the Employee Benefits will be governed by the terms of such documents or
policies establishing the benefits in issue. The Employer reserves the
unilateral right to revise the terms of the Employee Benefits or to eliminate
any Employee Benefits altogether.

        (f)

You are eligible for up to five (5) paid sick days per calendar year.


3.

Vacation


  (a)

You will be entitled to earn the following annual vacation:


  (i)

Up to four (4) weeks vacation each year, during your first two years of
employment;

        (ii)

Up to five (5) weeks vacation each year, during the third, fourth and fifth
years of your employment; and

        (iii)

Up to five (5) weeks vacation each year you are employed thereafter.


  (b)

The vacation anniversary date for all employees is March 31st of each year. You
will be eligible for 28 days of paid vacation to March 31, 2012.

        (c)

In the event you have requested that the Company grant you more paid vacation
than you have earned at the time such vacation is taken (“Advanced Vacation”),
and you resign or your employment is terminated prior earning the Advanced
Vacation, you agree that the Company may deduct the Advanced Vacation pay from
your final cheque.

Page 2

--------------------------------------------------------------------------------


  (d)

The timing of your vacation will be subject to approval of the Company, acting
reasonably.

        (e)

You are encouraged to take your vacation each year so that you have an
opportunity to rest and maintain a healthy and productive lifestyle. Unless the
Company specifically agrees otherwise, your vacation time will not be cumulative
from year to year, and vacation pay for vacation earned but not taken will be
paid out to you at the end of each calendar year.


4.

Travel and Expenses


  (a)

Your principal place of business in the performance of your duties and
responsibilities under this Agreement will be in Vancouver, British Columbia.
You will however engage in such travel and spend such time in other places as
may be necessary or appropriate in furtherance of your duties and
responsibilities as determined by the Company.

        (b)

You will be reimbursed for all reasonable travelling and other expenses actually
and properly incurred by you in connection with the performance of your duties
and responsibilities, in accordance with policies formulated by the Company from
time to time. For all such expenses, you will be required to keep proper
accounts and to furnish statements and vouchers to the Company within 30 days
after the date the expenses are incurred. If you are required to use your
personal vehicle for Company business, the Company will reimburse you for your
vehicle expenses by paying a “mileage” rate per kilometer.


5.

Equipment

The Company will supply all equipment reasonably necessary for the performance
of your duties under this letter agreement. All such equipment is property of
the Company and must be returned to the Company upon any termination of your
employment. This paragraph will survive any termination of this letter
agreement.

6.

Acknowledgements

   

You acknowledge that:


  (a)

you owe a duty of good faith and honesty to the Company and that you will well
and faithfully serve the Company in harmony with its published Code of Ethics,
promote its interests and devote the whole of your working time, attention and
energy to the business and the affairs of the Company;

        (b)

you will use your best efforts to perform your employment duties competently and
efficiently under the direction of the Company; and

Page 3

--------------------------------------------------------------------------------


  (c)

during your employment, you will be exposed to and will have an opportunity to
learn and otherwise become aware of Confidential Information, and you understand
that during or after the termination of your employment, you may not use or
disclose this Confidential Information without the Company’s consent. For the
purposes of this letter agreement, “Confidential Information” means all non-
public information or data (whether oral, in writing or in electronic form)
concerning the Company and its parent, subsidiary and related companies,
including but not limited to information relating to books of business, ideas,
techniques, processes, know-how, trade and business secrets, research, data,
computer software, lists of present and prospective customers, lists of
suppliers, purchase requirements, commission formulae, sales policies and
concepts, financial information, business plans, forecasts, market strategies,
pricing and sales policies and concepts, and confidential information belonging
to third parties which the Company has an obligation to hold in confidence.

The provisions of this paragraph 6 will survive any termination of this letter
agreement.

7.

Policies

You understand and agree that the Company maintains or may maintain certain
policies that relate to your employment. These policies include or may include
working conditions and general rules and procedures regarding the Company and
its relations with or obligations to its customers and clients. You agree that
the Company has the right to change these policies from time to time and that,
in doing so, the Company will not be in breach of this letter agreement. You
also agree to be bound by all policies, rules and procedures implemented or
maintained by the Company from time to time.

8.

Termination


  (a)

Your employment with the Company may be terminated at any time in the following
manner and in the following circumstances:


  (i)

whenever the Company and you mutually agree in writing to terminate this letter
agreement;

        (ii)

by you by providing the Company with 8 weeks’ notice;

        (iii)

by the Company for just cause without notice or any payment in lieu of notice
with just cause being any breach of 6.(a), (b) or (c); if you become bankrupt,
commit an act of bankruptcy, file for any form of bankruptcy or creditor
protection, is adjudicated bankrupt, make a proposal to creditors or otherwise
seeks any form of bankruptcy or creditor protections; if you commit a criminal
or securities violation that you are subsequently charged and convicted for; and

        (iv)

by the Company without cause upon giving you written notice or salary in lieu
thereof.

Page 4

--------------------------------------------------------------------------------


  (b)

You understand and agree that, if upon termination without cause pursuant to
section 8(a)(iv) and the Company elects to pay salary in lieu of notice, your
employment may be terminated immediately. In the event that your employment is
terminated by the Company without cause, you will be entitled to notice, or pay
in lieu of notice, or a combination of both (“Severance”), as determined by the
Company in its sole discretion, as follows:


  (i)

If you are terminated anytime within the first 365 days from the commencement
date of this employment agreement with the Company, you will be entitled to
twelve (12) months Severance;

        (ii)

If you are terminated after completing 12 months of employment from the
commencement date of this employment agreement, you will be entitled to eighteen
(18) months Severance; and

the notice and payment in lieu provisions set out above are inclusive of and not
in addition to any notice or payment in lieu of notice to which you may be
entitled under the Employment Standards Act, R.S.B.C. 1996, c. 113 and
amendments thereto. In no case shall you receive less notice or payment in lieu
of notice than that to which you are entitled under the Employment Standards
Act. If you are entitled to a greater period of notice or payment in lieu of
notice pursuant to the Employment Standards Act, such notice or payment shall
constitute your full entitlement under this agreement.

  (c)

Upon termination of your employment, you will promptly return to the Company all
Company property and Confidential Information in your possession or control
pertaining to the business or affairs of the Company, including any keys, pass
cards, identification cards or other property belonging to the Company. The
provisions of this paragraph 8(c) will survive any termination of this letter
agreement.

        (d)

Bonus and Stock Options: The employee will be eligible to be issued a bonus
based on performance and, additionally, to participate in any stock option or
other equity compensation plan adopted by Company during the term of this
Agreement and applicable to other employees at the employee’s level (the
“Plan”). The number of options, vesting schedule, exercise price, and all other
terms and conditions of the stock options shall be set forth in an option
agreement pursuant to the applicable plan and shall be commensurate with
employee’s position, as determined by the Plan Administrator charged with
administering the Plan in behalf of the Board of Directors, in its sole
discretion. The Company may, consistent with its obligations under such a plan
or plans, amend or discontinue any or all stock option plans at any time.
Contingent upon employee executing this Agreement and as part of the
consideration for employee’s services and being bound by the obligations set
forth herein, the Company will grant the employee upon the completion of twelve
(12) months of the date hereof and annually on the anniversary each and every
year that follows, during the employee’s continuous employment, upon an annual
review, an option to purchase additional shares of the Company’s restricted
common stock, which shall be subject to the terms and conditions set forth in
this the Stock Option Agreement(s) attached hereto as Exhibit A. Employee
understands and acknowledges that such option cannot be exercised unless and
until the issuance of the option has been approved by the Company’s Board of
Directors.

Page 5

--------------------------------------------------------------------------------

If you are prepared to accept employment with the Company on these terms, please
confirm your acceptance and agreement by signing the enclosed duplicate copy of
this letter where indicated and return one copy to us.

Yours very truly,

Lake Victoria Mining Company, Inc.

Per: /s/ David Kalenuik
       David Kalenuik, President and CEO

ACCEPTED AND AGREED TO THIS 15th DAY OF APRIL, 2011. I HAVE READ AND UNDERSTAND
THE TERMS AND CONDITIONS OF EMPLOYMENT SET OUT IN THIS LETTER AGREEMENT. I HAVE
BEEN GIVEN FULL OPPORTUNITY TO CONSULT ANY ADVISORS I DEEMED NECESSARY.

  /s/ Ming Zhu   Ming Zhu

Page 6

--------------------------------------------------------------------------------

SCHEDULE A

CHIEF FINANCIAL OFFICER

Description of Duties and Responsibilities

CFO PRIMARY RESPONSIBILITIES

The Chief Financial Officer (CFO) provides both operational and programmatic
support to the organization.

Responsible for all financial and fiscal management aspects of company
operations. Provide leadership and coordination in the administrative, business
planning, accounting and budgeting efforts of the company. The CFO directly
reports and assists to the President/Chief Executive Officer (CEO).

Manage the capital request and budgeting processes

Prepare and review Form 8-K, 10-K, and 10-Q filings with the Securities and
Exchange Commission for the main and all Company’s subsidiaries

Prepare financial statements, financial reports, special analyses, and
information reports

Oversee financial management of foreign operations

Create, coordinate, and evaluate the financial programs and supporting
information systems of the company

Approve and coordinate changes and improvements in automated financial and
management information systems for the company

Oversee Accounts Payable and Accounts Receivable

Ensure records systems are maintained in accordance with generally accepted
auditing standards

Train the Finance Unit and other staff on raising awareness and knowledge of
financial management matters

Develop and maintain systems of internal controls to safeguard financial assets
of the organization and oversee federal awards and programs.

Assist in performing all tasks necessary to achieve the organization's mission

Supervises assigned personnel, allocates work and makes decisions regarding
employment, performance appraisals, training and development, salary
recommendations, promotions and transfers

Oversees all treasury activities to ensure that all strategies comply with
relevant statutes, regulations, and policies including the Risk Management
Policy guidelines, the Sarbanes-Oxley guidelines, and Treasury Department
procedures, on both Canadian and US exchanges

Ensure that in-depth testing of internal information technology systems is
conducted, as required, to assist other departments improve information
technology usage and capabilities

Assist management in the development of the strategic direction for and
administration of investment, funding, hedging, and liquidity management
strategies

Financial strategies for mission related assets, including the pricing and
hedging of all assets

--------------------------------------------------------------------------------

- 2 -

Keeps abreast of current market and industry issues, regulations and policies,
and maintains relationships with the dealer community, regulators and industry
trade groups

Communicate Treasury strategies, policy limits, and performance to Board
Committees and senior management

Communicate a vision for organizational success that motivates others

Establishes effective relationships with other senior executives

Contribute to strategic planning, supports corporate initiatives, and keeps
abreast of critical issues in other divisions/groups

Direct and oversee the management in his area of responsibility including all
duties and accountabilities as identified in the yearly departmental goals and
objectives, while effectively managing expenditures and annual budgets

Keeps abreast of current market and industry issues, regulations and policies,
and maintains relationships within the community, and industry trade groups

As applicable, ensures the Company is in compliance with federal regulations and
statutes, and applicable internal policies and procedures to ensure safe and
sound business operations, recordkeeping, and the proper disclosure of required
financial, operational, and management information

Continually strive to update personal awareness, knowledge and skills in
respective areas of expertise. To include, but not limited to, any required
certifications of self or staff

Strives to achieve maximum investor satisfaction within the guidelines and
regulations of the financial industry

Ensure that employees receive fair treatment and consideration

Assume and execute additional responsibilities as assigned

--------------------------------------------------------------------------------